     Case 4:19-cv-00869-O Document 22 Filed 02/20/20                Page 1 of 1 PageID 103



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS

BROOKES H. BAKER, CURTIS RYAN ROBERTS,                       §
    Plaintiffs,                                              §                  CIVIL ACTION:
                                                             §                   4:19-cv-00869-O
v.                                                           §
                                                             §
CITY OF FORT WORTH, TEXAS, et al.                            §
     Defendants.                                             §

                                    NOTICE OF NON-SUIT

        COME NOW Plaintiffs Baker and Roberts (collectively “Plaintiffs”) to dismiss all

claims against the Police Officer Defendants originally named in an individual capacity in this

case, including defendants Officer Trevino, Officer McWhirter, Officer Hernandez, Officer

Brannan, Officer Brazeal, Officer Carpenter, and Officer Cuthbertson.

        This dismissal is not with prejudice.

        In filing this notice of non-suit, the plaintiff is also responding to the motion to dismiss

filed by the Officer Defendants on January 17, 2020 (Doc. No. 17), the Police Officer

Defendants’ Answer (Doc. No. 18), and associated Motion and Brief To Stay Discovery &

Disclosures (Doc. No. 19), all of which Plaintiffs assert are now moot.

        Respectfully submitted,

        NORRED LAW, PLLC
        /s/ Warren V. Norred
        Warren V. Norred, Texas Bar No. 24045094; wnorred@norredlaw.com
        C. Chad Lampe, Texas Bar No. 24045042; chad@norredlaw.com
        515 E. Border Street; Arlington, Texas 76010
        Tel. (817) 704-3984; Fax. (817) 524-6686
        Attorney for Plaintiffs

CERTIFICATE OF SERVICE - I certify that I served the above notice by the Court’s ECF
system to the City of Fort Worth and all interested parties on February 20, 2020.

                       /s/ Warren V. Norred
                       Warren V. Norred

Baker, et al. v. City of Fort Worth, Notice of Non-Suit Against Officer Defendants, Page 1 of 1
